Cooper Coker was a half-blood Seminole Indian, enrolled December 31, 1899. He died December 19, 1900, before receiving his allotment. The land which he would have received had he lived passed to his mother, Mollosey McGeisey, an adult full-blood Seminole, as provided by section 2 of the act of Congress approved June 2, 1900 (chapter 610, 31 Stat. 250). SeeBruner v. Sanders, 26 Okla. 673, 110 P. 730. The said lands are still the property of Mollosey McGeisey and were listed for taxation in Seminole county for the year 1912. Plaintiff in error commenced an injunction proceeding in the district court of Seminole county to enjoin the collection of said taxes. The petition alleged all the essential facts, and a demurrer thereto by the defendants was, by the trial court, sustained, and said petition dismissed. From this judgment plaintiff appeals. *Page 11 
Every proposition involved in this case has been recently decided by this court in the cast of Marcy v. Board of CountyCommissioners of Seminole County et al., ante, 144 P. 611. On the authority of that case, the judgment of the trial court is reversed and the case remanded. See, also, Tiger v. WesternInv. Co., 221 U.S. 286, 31 Sup. Ct. 578, 55 L.Ed. 738.
All the Justices concur, except KANE, C. J., not participating.